Citation Nr: 1736003	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-21 622A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for other specified trauma and stressor-related disorder/Da Costa's Syndrome.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


REMAND

The Veteran had active military service from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Atlanta, Georgia.

In August 2016, the Veteran and his mother testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board observes that this appeal was initially for service connection for a psychiatric disorder and an increased rating for costochondritis.  Evidence during this appeal, particularly an October 2013 VA examiner's letter; January 2015 fee-based muscle injuries examination; and March 2015 VA psychiatric examination, shows that the more appropriate diagnosis for the Veteran's service-connected costochondritis is Da Costa's Syndrome.  The March 2015 examiner also provided a diagnosis of other specified trauma and stressor-related disorder.  Consequently, the Veteran's claim for service connection for a psychiatric disorder has been considered granted, and his appeal of a higher rating of his previously diagnosed costochondritis has been changed to correctly reflect the appropriate diagnosis.  See April 2015 rating decision and Supplemental Statement of the Case.  

In August 2017, the Veteran filed a motion to advance this appeal on the Board's docket due to financial hardship.  The undersigned has reviewed the motion and supporting evidence, and finds that the evidence establishes financial hardship.  Therefore, the undersigned is granting this motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Regrettably, a remand is necessary.  The Veteran testified that he receives ongoing VA treatment in Atlanta.  August 2016 Hearing Transcript (T.) at 7.  The Veteran also previously received VA treatment during this appeal in Columbia, Missouri.  As there are no Atlanta records dated after 2014, and incomplete Columbia records dated prior to that, the Board concludes that a remand is necessary to ensure that the Veteran's complete records have been obtained.  In obtaining the Veteran's treatment records, the Board observes that the Veteran has also received private treatment from the Clayton Center.  These records should also be obtained.

As a remand is necessary, since the last examination was in 2015, the Board concludes that the Veteran should also be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Columbia and Atlanta VA Medical Centers, Clayton Center, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Afford the Veteran a VA mental health examination, with a psychiatrist or psychologist, addressing the symptoms and severity of his service-connected other specified trauma and stressor-related disorder/Da Costa's Syndrome.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. 

The examiner is requested to provide a description of all subjective complaints and objective symptoms and to provide a description of the effects of these findings on the Veteran's social and occupational functioning.   

3  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Georgia Department of Veterans Services

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




